COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Bennie Paul Lewis III v. Alexis Brittany Lewis

Appellate case number:   01-19-00857-CV

Trial court case number: 14-FD-1399

Trial court:             County Court at Law No 1 of Galveston County

       The Court issued an order on July 7, 2020 threatening dismissal for lack of jurisdiction
because the request for findings of fact and conclusions of law appeared to be untimely filed.
However, the Court has discovered that the request for findings and conclusions was timely filed
and therefore the notice of appeal filed on November 4, 2020 was timely filed.
       The Court withdraws the order of July 7, 2020. Appellant’s brief is due within 30 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: ___December 22, 2020____